      Case 2:20-cv-02831-LMA-JVM Document 24 Filed 03/15/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

DAVID LAMOTHE, JR.                                                CIVIL ACTION

VERSUS                                                            NO. 20-2831

WALMART, INC., ET AL                                              SECTION: “I”


              This Court has been advised that the above-captioned case has settled. U.S.

Magistrate Judge Janis van Meerveld and counsel are thanked for their assistance.

              New Orleans, Louisiana, this 15th day of March, 2021.



                                                ___________________________
                                                LANCE M. AFRICK
                                                UNITED STATES DISTRICT JUDGE
